Case 2:14-cv-08390-DMG-PLA Document 625 Filed 05/13/19 Page 1 of 3 Page ID #:44138


   Michael J. Avenatti, Esq. (Bar No. 206929)
 1 10000 Santa Monica Blvd., 21st Floor
   Los Angeles, CA 90067
 2 Tel: (949) 887-4118
   m@thefight.us
 3
   Attorney for Bahamas Surgery Center, LLC;
 4 Michael Avenatti and Avenatti & Associates, APC
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 BAHAMAS SURGERY CENTER, LLC,
                                             CASE NO.: 14-CV-08390 DMG (PLA)
12                  Plaintiff,
         vs.                                 LEAD CLASS COUNSEL
13
                                             MICHAEL AVENATTI’S SUR-
   KIMBERLY-CLARK CORPORATION,
14 a Delaware Corporation, and HALYARD       REPLY IN FURTHER
   HEALTH, INC., a Delaware                  OPPOSITION TO RECEIVER’S
15 Corporation,
                                             MOTION FOR “INDICATIVE
16                                           RULING” (1) REMOVING EAGAN
                      Defendants.            AVENATTI LLP AND MICHAEL
17
                                             AVENATTI AS CLASS COUNSEL
18                                           AND (2) APPOINTING JASON M.
                                             FRANK, SCOTT H. SIMS AND
19
                                             ANDREW D. STOLPER OF
20                                           FRANK, SIMS & STOLPER, LLP
                                             AS LEAD CLASS COUNSEL [DKT
21
                                             610]
22
23                                           Hearing:
                                             Date: May 24, 2019
24                                           Time: 9:30 a.m.
25                                           Place: Courtroom 8C
                                                    350 West 1st Street
26                                                  Los Angeles, CA 90012
27
28
         LEAD CLASS COUNSEL MICHAEL AVENATTI’S SUR-REPLY IN FURTHER OPPOSITION TO
                     RECEIVER’S MOTION FOR “INDICATIVE RULING” [DKT 610]
Case 2:14-cv-08390-DMG-PLA Document 625 Filed 05/13/19 Page 2 of 3 Page ID #:44139



 1         In light of new issues and arguments first raised by the Receiver in his Reply [Dkt.
 2 622], Lead Class Counsel Michael Avenatti (“Avenatti”) respectfully submits this Sur-
 3 Reply for consideration by the Court.
 4
 5         First, there is no evidentiary support for nearly all of the alleged factual assertions
 6 made in the Reply. As this Court well knows, attorney argument is not evidence.
 7 Accordingly, this Court should disregard those assertions when ruling on the motion. This
 8 includes but is not limited to any claim that Avenatti has violated any court order relating
 9 to the Receiver. Any such claim is baseless.
10
11         Second and critically, neither the Receiver nor Frank, Sims and Stolper refute the
12 allegations made by Avenatti in his Opposition relating to Franks, Sims and Stolper
13 previously assisting the Defendants in this matter and attempting to decertify the class and
14 derail the proceedings. The reason is clear – because those allegations are entirely accurate.
15 As a result, it is impossible for Frank, Sims and Stolper to now be appointed to represent
16 the class – the same class they worked against and attempted to harm.
17
18         Third, Eagan Avenatti, LLP is not “counsel of record” nor are they class counsel.
19 Law firms do not serve as counsel of record in proceedings before this Court. Specific
20 attorneys do. This is why the Court requires admission to practice before the Court by
21 attorneys, as opposed to law firms. Indeed, this Court’s local rules relating to admission
22 and withdrawal of counsel on a particular matter are clear – in each case, specific attorneys
23 represent clients. EA was never appointed class counsel in this matter, EA does not
24 represent any class member, the Receiver is not a lawyer, and no party to this case has
25 requested the Receiver file his motion. Thus, EA and the Receiver have no standing
26 regardless of whether EA’s name at one point appeared in a caption.
27
28
                                                  1
          LEAD CLASS COUNSEL MICHAEL AVENATTI’S SUR-REPLY IN FURTHER OPPOSITION TO
                      RECEIVER’S MOTION FOR “INDICATIVE RULING” [DKT 610]
Case 2:14-cv-08390-DMG-PLA Document 625 Filed 05/13/19 Page 3 of 3 Page ID #:44140



 1          Fourth, the claim that Avenatti has done nothing to settle this case in nearly four
 2 years is absolutely false and demonstrates that the Receiver and Frank, Sims and Stolper
 3 have no boundaries as to what they will say or do to accomplish their goal.1 Prior to trial,
 4 Avenatti engaged in (i) multiple days of mediation with the Defendants before the Hon.
 5 Louis Meisinger2 (retired) and (2) well over 30 phone calls and emails with the mediator,
 6 all in an effort to resolve this matter. This conduct occurred across a time period of almost
 7 18 months. In fact, at one point late in the process, Judge Meisinger made an unsuccessful
 8 mediator’s proposal to the parties. Following trial, Avenatti again attempted to resolve the
 9 case through Defendants’ counsel, as well as through Judge Meisinger. Indeed, Avenatti
10 informed this Court of these efforts post-trial in various pleadings filed long ago. As a
11 result, the claim by the Receiver and his counsel should be seen for what it is – a complete
12 fabrication designed to deceive the Court.
13
      Dated: May 13, 2019
14
15
                                            By:         /s/ Michael J. Avenatti
16                                                 Michael J. Avenatti
17
18
19
20
21
22
23    1
        As reflected in the Declaration of Mr. Hearon previously filed, and contrary to the false
24    statements by the Receiver and his counsel, at no time did Mr. Hearon tell the Receiver or
      his counsel that there had not been any settlement efforts in nearly four years. More
25    importantly, neither the Receiver nor his counsel have ever made a single inquiry of
26`   Avenatti relating to prior settlement efforts or discussions in this case.
      2
        If the Court has any questions as to Avenatti’s settlement efforts and the blatant
27
      misrepresentation by the Receiver and his counsel, the Court is urged to contact Judge
28    Meisinger directly at 213-622-1002 or judgemeisinger@signatureresolution.com.
                                                  -2-
           LEAD CLASS COUNSEL MICHAEL AVENATTI’S SUR-REPLY IN FURTHER OPPOSITION TO
                       RECEIVER’S MOTION FOR “INDICATIVE RULING” [DKT 610]
